Citation Nr: 0115643	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  96-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151. 

2.  Whether a timely appeal with respect to the issue of 
entitlement to Dependency and Indemnity Compensation due to 
service connection for nicotine dependence has been 
presented.  

3.  Whether a timely appeal with respect to the issue of 
entitlement to Dependency and Indemnity Compensation due to 
service connection for heart disease as secondary to claimed 
service-connected nicotine dependence, has been presented.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on verified active duty from October 1947 
to September 1965. 
The veteran died in July 1979, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1991 adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in North Little Rock, Arkansas, (hereinafter 
RO).  The case was remanded to the RO for additional 
development in April 1998.  
 

REMAND

While it is regrettable that this case must again be 
remanded, there has been a significant change in the law 
during the pendency of this appeal that is beneficial to the 
interests of the appellant.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This assistance includes contacting 
the physician who attended to the veteran at the time of his 
death and who signed the death certificate, A. B. Junkin, 
M.D, and ask him to submit clinical evidence supporting his 
assertions with regard to the relationship between the cause 
of the veteran's death and the May 1978 VA vascular surgery 
for the veteran's right leg. 

This remand will also ensure compliance with a Supreme Court 
decision which essentially found that the statutory language 
of 38 U.S.C.A. § 1151 in effect at the time the appellant's 
claim was filed simply required a causal connection, and that 
the elements of fault or negligence were not a valid part of 
the implementing regulation.  See Brown v. Gardner, 513 U.S. 
115 (1994).  In response to Gardner, the statutory authority 
for the regulation was subsequently once more amended 
effective in October 1997 to again require fault on the part 
of the VA.  However, the Board notes that as the appellant's 
claim was received prior to the enactment of this statute in 
April 1996, the legal criteria most favorable to the 
appellant will be applied.   Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Accordingly, the primary issue is whether, 
regardless of whether a negligence or "strict liability" 
standard is applied, the veteran had an "additional 
disability" resulting from the May 1978 VA vascular surgery 
for the veteran's right leg that caused, or contributed 
substantially or materially to, the veteran's death.   

Following collection of any additional evidence as a result 
of this remand, the RO will again be requested to forward the 
claims file to a physician for the purpose of obtaining a 
medical opinion as to the relationship between VA vascular 
surgery for the veteran's right leg and the cause of his 
death.  This will also afford a physician to opportunity to 
review pertinent clinical evidence not previously of record 
obtained since the April 1998 remand.  Most pertinent in this 
regard are VA outpatient treatment records dated through 
April 1979, within months of the veteran's death, describing 
complaints of claudication in the right calf.  This 
additional evidence also has not been addressed by the RO in 
a supplemental statement of the case, which is legally 
required absent a waiver from the appellant.  
38 C.F.R. § 20.1304(c) (2000).  

In light of the necessary development described above and in 
order to ensure due process to the appellant, the RO will 
also be afforded upon remand the opportunity to address the 
other issues as listed on the title page.  In this regard, 
these issues were denied by a November 1998 rating decision 
to which the appellant was notified on November 5, 1998.  
This notification included a description of appellate rights.  
A notice of disagreement (NOD) with respect to these issues 
was received in December 1998 and a statement of the case 
(SOC) addressing these issues was mailed to the appellant 
July 16, 1999.  Included therein was notice to the appellant 
of the action necessary to complete her appeal.  No 
disagreement with respect to the denial of these issues was 
received until a VA Form 646 submitted by the appellant's 
representative dated in April 2001. 

Appellate review is initiated by an NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information from either the appellant or her 
representative.  38 C.F.R. § 20.202 (2000).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2000).  (Under the circumstances of this case, the 
substantive appeal had to be submitted by November 5, 1999).  
In the absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of a claim.  See 
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).

Review of the evidence of record reveals no document which 
could be construed as a substantive appeal with respect to 
the claims for Dependency and Indemnity Compensation (DIC) 
due to service connection for nicotine dependence until the 
VA Form 646 dated in April 2001.  Consequently, it appears 
that a substantive appeal with respect to these issues was 
not timely filed, although the submission of the VA Form 646 
addressing these claims was presumably an attempt to perfect 
an appeal with respect to them.  Since the Board contemplates 
dismissal of these matters on the grounds that there has not 
been a timely perfected appeal, fairness requires that the 
appellant be given an opportunity to submit evidence or 
argument on this question.  Marsh v. West, 11 Vet. App. 468 
(1998); VAOPGCPREC 9-99; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact A. Bruce Junkin, 
M.D, 1200 McLain, Newport, AR, 72112, and 
ask him to submit clinical evidence or 
additional argument to support his 
assertion that there "could conceivably 
have been" a relationship between VA 
vascular surgery for the veteran's right 
leg in 1978 and the cause of his death a 
year later.  The appellant should be 
requested to assist in obtaining these 
records as necessary, and the claims file 
should contain documentation of the 
attempts made to obtain the records.  The 
appellant and her representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (2000).

3.  Thereafter, the claims file, including 
any evidence developed as requested above, 
is to be forward to an appropriate VA 
physician who is to express an opinion as 
to the relationship, if any, between the 
VA vascular surgery performed in May 1978 
and the cause of the veteran's death.  In 
making this request, the Board is aware of 
the May 1998 opinion obtained in this 
regard, but because additional medical 
records have been associated with the 
claims file since that time, and other 
evidence may be obtained as a result of 
this Remand, a new opinion is necessary.  
In any case, the opinion provided should 
reflect that consideration has been given 
to all of the pertinent medical evidence, 
and all conclusions should be supported in 
detail by reference to the pertinent 
clinical evidence of record.  

4.  The RO should advise the appellant 
and her representative that the 
timeliness of a substantive appeal is in 
issue in the matters concerning 
entitlement to DIC due to service 
connection for nicotine dependence, and 
due to heart disease as secondary to 
nicotine dependence.  As such, the RO 
should afford the appellant the 
opportunity to respond to, and/or submit 
any evidence pertinent to the issue of 
the timeliness of her substantive appeal 
with regard to these claims.  Thereafter, 
if the issue is not resolved to the 
appellant's satisfaction, the RO should 
provide the appellant and her 
representative a supplemental statement 
of the case which addresses the mandatory 
filing requirements for a timely 
substantive appeal, as set out in 
applicable law and regulations.  

5.  The RO should readjudicate the claim 
for DIC pursuant to the provisions of 
38 U.S.C.A. § 1151.  In conducting this 
adjudication, the RO is to determine, 
regardless of whether the treatment in 
question was "properly administered," 
if the veteran had an "additional 
disability" as a result of the May 1978 
surgery performed at a VA medical 
facility that caused, or contributed 
substantially or materially to, the 
veteran's death.  

6.  If the claim for DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 is 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
that addresses this issue.  The SSOC must 
contain notice of all relevant actions 
taken on this claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
specifically reference the additional VA 
outpatient treatment records received 
since the April 1998 remand discussed 
above, as well as any additional evidence 
developed pursuant to this remand.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


